Citation Nr: 0918933	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  96-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left total knee arthroplasty (previously 
evaluated as a postoperative torn left anterior cruciate 
ligament) for the period beginning on June 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The Board remanded this case in 
February 1998, January 2002, October 2003, and September 
2004.  The case has since been transferred to the Muskogee, 
Oklahoma VARO and, more recently, the Oakland, California 
VARO.  

At the time of the June 1993 rating decision, the Veteran's 
left knee disorder was characterized as a torn left anterior 
cruciate ligament and evaluated as 10 percent disabling.  
Following a left total knee arthroplasty on April 20, 2000, 
the Muskogee VARO, in a September 2000 rating decision, 
recharacterized the Veteran's disability and assigned a 
staged rating, with a 30 percent evaluation from December 17, 
1999 through April 19, 2000, a 100 percent evaluation from 
April 20, 2000 through April 30, 2001, and a 30 percent 
evaluation from May 1, 2001.  See 38 C.F.R. §§ 4.30, 4.71a 
(Diagnostic Code 5055).  

Separately, in the September 2000 rating decision, the 
Muskogee VARO assigned a 10 percent evaluation for left knee 
arthritis under VAOPGCPREC 23-97 (July 1, 1997), although 
this was only effectuated for the period from July 1, 1997 
(the date of the cited General Counsel opinion) to April 20, 
2000.  

In a January 2002 decision, the Board denied the Veteran's 
appeal insofar as the torn anterior cruciate ligament (e.g., 
the disability rated prior to the April 2000 surgery) and the 
left knee arthritis were concerned.  Separately, the Board 
remanded the issue of the current evaluation for the left 
total knee replacement, effective from May 1, 2001, for 
further development.  The Board also notes that the most 
recent remand, from September 2004, indicates that the issue 
presently on appeal concerns the evaluation in effect from 
May 1, 2001.  In a September 2008 rating decision, the RO 
granted the Veteran an additional month at the 100 percent 
level, and began the current 30 percent disability evaluation 
from June 1, 2000.  Consequently, the issue now before the 
Board is as stated on the first page of this decision.


FINDING OF FACT

Evidence beginning on June 1, 2001, following the conclusion 
of a 13-month period subsequent to a left total knee 
arthroplasty, does not indicate chronic residuals consisting 
of severe painful motion or weakness in the left lower 
extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a left total knee arthroplasty (previously 
evaluated as a postoperative torn left anterior cruciate 
ligament) for the period beginning on June 1, 2001 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5257, 5260, and 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
However, 38 C.F.R. § 4.14 does not preclude the assignment of 
separate evaluations for separate and distinct symptomatology 
where none of the symptomatology justifying an evaluation 
under one diagnostic code is duplicative of or overlapping 
with the symptomatology justifying an evaluation under 
another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

38 C.F.R. § 4.71a, Diagnostic Code 5055 concerns the 
evaluation of a knee prosthesis.  Under this section, a 
minimum evaluation of 30 percent is assigned.  A 60 percent 
evaluation contemplates chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A 100 percent evaluation is assigned for one year following 
implantation of the prosthesis.  With intermediate degrees of 
residual weakness, pain or limitation of motion, rating is 
done by analogy to Diagnostic Codes 5256 (ankylosis), 5261 
(limitation of extension), or 5262 (impairment of the tibia 
and fibula).

Several other provisions of 38 C.F.R. § 4.71a concerning knee 
disabilities warrant consideration in this case.  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain, do not apply in conjunction with Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  38 C.F.R. 
§§ 4.40 and 4.45 should be applied in conjunction with the 
remaining knee diagnostic codes, however.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  However, the maximum available evaluation under this 
section, for flexion limited to 15 degrees, is 30 percent.  

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, extension limited to 20 degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
assigned for extension limited to 30 degrees, whereas 
extension limited to 45 degrees warrants a 50 percent 
evaluation.

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Notably, 
separate evaluations are assigned for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Moreover, separate 
evaluations are assigned where there is both sufficient 
limitation of flexion (60 degrees) for a zero percent 
evaluation under Diagnostic Code 5260 and sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

II.  Analysis

On April 20, 2000, the Veteran underwent a left total knee 
arthroplasty.  As indicated in the aforementioned September 
2000 rating decision, that date coincided with the 
termination of the 10 percent evaluation for left knee 
arthritis, the recharacterization of the underlying 
disability as a left total knee arthroplasty, and the 
assignment of a 100 percent evaluation through May 1, 2001 in 
view of 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5055.  
As noted above, the RO has now assigned the 30 percent rating 
from June 1, 2001.  Therefore, the Board has considered the 
evidence dating from June 1, 2001 to determine whether there 
is a basis for an evaluation in excess of 30 percent.  

In this regard, the Board notes that an April 2002 VA 
orthopedic examination revealed tenderness with percussion of 
the patella upon extension, no evidence of laxity, extension 
to zero degrees, and flexion to 115 degrees.  Pain was noted 
to cause moderate functional impairment.  Private medical 
reports from December 2002 and July 2003 indicate effusion 
but no further limitation of motion, while a December 2004 VA 
treatment record indicates full extension and flexion to 100 
or 110 degrees.  Range of motion testing from an August 2008 
VA orthopedic examination revealed extension to zero degrees 
and flexion to 75 degrees, with pain beginning at 40 degrees 
and motion only from 5 to 55 degrees after three repetitions.  
Other findings included swelling and loosening of the left 
knee prosthesis (as shown by bone scan in 2005).  

Overall, the Board finds no evidence whatsoever of chronic 
residuals consisting of severe painful motion or weakness in 
the left lower extremity, thus precluding a higher evaluation 
under Diagnostic Code 5055.  There is also no indication of 
ankylosis (Diagnostic Code 5256), extension limited to 30 
degrees (40 percent under Diagnostic Code 5261), or nonunion 
of the tibia and fibula (Diagnostic Code 5256).  In short, 
there is no schedular basis for an evaluation in excess of 30 
percent.

The Board has also considered whether there exists any basis 
for a separate compensable evaluation and notes that, 
beginning in December 2004, there is evidence of left knee 
laxity.  The Board has thus considered whether a separate 
compensable evaluation is warranted under Diagnostic Code 
5257 for lateral instability or recurrent subluxation, in 
view of Esteban.  The December 2004 VA treatment record, 
however, indicates only slight laxity on varus stress testing 
in extension, slight laxity on varus/valgus stress testing in 
90 degrees of flexion, and mild laxity on anterior drawer 
testing.  There was no instability on posterior drawer 
testing, and the knee was "very stable" on valgus stress 
testing in extension.  In June 2005, there was no ligamentous 
laxity except for mild looseness on the left.  Stability was 
noted with varus/valgus stress testing in August 2005.  The 
April 2008 VA examination revealed very slight laxity on 
varus/valgus stress testing at 75 degrees of flexion, but 
negative anterior and posterior drawer testing.  Overall, the 
Board finds that the Veteran's laxity of the left knee is 
very minimal and falls well short of being commensurate to 
slight recurrent subluxation or lateral instability.  
Accordingly, a separate compensable evaluation is not 
warranted under Diagnostic Code 5257.  See also 38 C.F.R. 
§ 4.31.

Finally, given that the Veteran's VA examinations have 
consistently shown full active extension and active flexion 
to 75 degrees or more, there is no basis for separate 
compensable evaluations for flexion and extension under 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In reaching the above determination, the Board finds that the 
Veteran has submitted no evidence showing that his left knee 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Board notes that the 
Veteran was hospitalized for his left total knee arthroplasty 
in 2000, but a 100 percent evaluation was assigned for just 
over a year following that surgery, pursuant to 38 C.F.R. 
§§ 4.30 and 4.71a, Diagnostic Code 5055.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In summary, the Board finds no basis for an evaluation in 
excess of 30 percent for residuals of a left total knee 
arthroplasty (previously evaluated as a postoperative torn 
left anterior cruciate ligament) for the period beginning on 
June 1, 2001.  Rather, the assigned 30 percent evaluation 
contemplates all current symptomatology, and there is no 
basis for a "staged" rating in this case.  See Hart v. 
Mansfield, supra.  Accordingly, the appeal is denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate VCAA notice for an 
increased evaluation claim requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was not furnished to the Veteran prior to the 
appealed June 1993 rating decision.  However, that decision 
preceded enactment of the pertinent laws and regulations by 
more than seven years.  A series of notice letters, beginning 
in January 2002, have since been issued.  In July 2007, the 
Veteran was further notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, in July 2008, the RO furnished a notice letter in 
compliance with Vazquez-Flores, with a full description of 
the types of potentially relevant lay and medical evidence 
and the full provisions of Diagnostic Codes 5055, 5257, 5260, 
and 5261.  Following this letter, the RO readjudicated the 
Veteran's claim in a September 2008 Supplemental Statement of 
the Case.  

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  All relevant records of 
reported VA and private treatment have been obtained.  
Additionally, the Veteran has been afforded multiple VA 
examinations in conjunction with this appeal, with the most 
recent examination conducted in August 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left total knee arthroplasty (previously 
evaluated as a postoperative torn left anterior cruciate 
ligament) for the period beginning on June 1, 2001 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


